Citation Nr: 1647995	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-00 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a stomach disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizophrenia, and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for an upper back disorder.

6.  Entitlement to service connection for right and left knee disorders.

7.  Entitlement to service connection for right and left gait disorders.

8.  Entitlement to service connection for right and left foot disorders.

9.  Entitlement to service connection for insomnia.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from January 1987 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a May 2010 rating decision, the RO denied an increased rating for lumbosacral strain with scoliosis and service connection for depression and psychosis.  In May 2010, the Veteran filed a notice of disagreement.  In December 2012, the RO issued a statement of the case and the Veteran filed a substantive appeal in January 2013.  

In a June 2011 rating decision, the RO denied service connection for a right and left knee conditions, migraine headaches, erectile dysfunction, insomnia, PTSD, right and left foot conditions, right and left gait conditions, an upper back condition, a neck condition, and severe stomach problems.  In December 2011, the Veteran filed a notice of disagreement with all the issues.  As will be discussed below, the RO has not yet issued a statement of the case as to these issues.  The Board notes that the RO previously denied service connection for stomach problems in an August 2008 rating decision.  As such, that matter has been recharacterized as one to reopen a claim for service connection for stomach problems.

In June 2015, the RO denied entitlement to a TDIU.  In July 2015, the Veteran filed a notice of disagreement.  In November 2015, the RO issued a SOC.  In December 2015, the Veteran filed a substantive appeal.

In August 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  The Veteran provided testimony as to an increased rating for the lumbar spine disability, service connection for a psychiatric disorder, and a TDIU.

In an August 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for paranoia, anxiety, depression, and schizophrenia as secondary to the service-connected lumbosacral strain with scoliosis.  In addition to a claim for service connection for depression and schizophrenia, the Veteran has also raised a claim for PTSD.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez, 23 Vet. App. at 204.  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The Board finds that the record fails to show a new factual basis upon which the claim for service connection for an acquired psychiatric disorder is based, to include the newly raised PTSD claim. Therefore, new and material evidence is necessary to reopen the claim. Accordingly, the issues have been recharacterized as such.  The Board also finds that adjudicating the new and material evidence issue in the first instance is not prejudicial to the Veteran as the RO considered the Veteran's claim on the merits. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The burden to submit new and material evidence to reopen a claim is higher so the RO's action was more favorable to the Veteran. Thus, the Board may proceed.

The issues other than the claim to reopen the claim for service connection for depression and schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  By way of an August 2008 rating decision, the RO denied service connection for paranoia, anxiety, depression, and schizophrenia, finding that no new and material evidence had been submitted showing that such disorders were incurred in or caused by service and that there was no medical relationship to the service-connected lumbosacral disability.  

2.  The evidence associated with the claims file since the August 2008 final denial relates to an unestablished fact necessary to substantiate the psychiatric disorder claim.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  Evidence received since the August 2008 rating decision is new and material; the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a psychiatric disorder, to include depression and schizophrenia.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.





New and Material Evidence Claim

The Veteran contends that he developed an acquired psychiatric disorder, to include depression and schizophrenia, secondary to his service-connected lumbosacral spine disability.  

During active service, service treatment records document no complaints of, or treatment for, an acquired psychiatric disorder.  

Following his January 1987 separation from service, the record is silent as to complaints of, or treatment for, a psychiatric disorder for years.

A Social Security Administration (SSA) psychiatric review technique record documents that the Veteran was categorized under schizophrenic, paranoid and other psychotic disorders.  A September 1994 SSA disability determination indicated that the Veteran was disabled due to being a paranoid schizophrenic and other functional psychotic disorder.

In March 2000, the RO originally denied the claim for schizophrenia, paranoid type as secondary to the service-connected lumbosacral spine disability, finding no evidence to establish a relationship between schizophrenia and lumbosacral strain with scoliosis.   

In August 2004, the RO denied service connection for paranoia, anxiety, depression, and schizophrenia, as secondary to the lumbosacral strain with scoliosis.  The RO found no evidence finding such disorders were related to the service-connected lumbosacral strain with scoliosis and that there was no evidence that such disorder began during service.

Finally, in August 2008, the RO denied service connection for paranoia, anxiety depression and schizophrenia, as secondary to the service connected disability of lumbosacral stain with chooses, because the evidence submitted was not new and material.  The Veteran did not appeal these decisions and they became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the above rating decisions, no new and material evidence pertaining to the Veteran's claim was received by VA for over a year after each respective rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in March 2010.  
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the May 2008 rating decision includes: (i) February 2016 acquired psychiatric condition medical questionnaire, which indicates that the Veteran had back pain and stress in service, which could have triggered his psychosis, (ii) a June 2016 letter from a VA psychiatrist indicating a diagnosis of PTSD, a (iii) September 2015 letter from a VA psychiatrist indicating a diagnosis of schizophrenia paranoid type since 1994 and that the Veteran used cocaine for his back pain, which exacerbated his psychosis, and (iv) lay testimony provided during an August 2016 Board hearing.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed acquired psychiatric disorder.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for an acquired psychiatric disorder, to include depression and schizophrenia is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia is granted. The appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the Veteran's claims for service connection for right and left knee conditions, migraine headaches, erectile dysfunction, insomnia, right and left foot conditions, right and left gait conditions, an upper back condition, a neck condition, and new and material evidence for severe stomach problems, following a July 2011 rating decision, the Veteran filed a notice of disagreement in February 2012.  The February 2012 notice of disagreement indicated that the Veteran disagreed "with the decision made on his claim on or around April 2011."  The only decision made by the RO that would be applicable in the time frame for the notice of disagreement was the June 2011 rating decision.  During the August 2016 Board hearing, the Veteran's representative indicated that the February 2012 notice of disagreement was in reference to the June 2011 rating decision.  As such, giving the Veteran the benefit of the doubt, the Board will deem the February 2012 notice of disagreement to be applicable to the June 2011 rating decision.  The AOJ has not issued a SOC that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2016, the Veteran's representative informed VA that there are SSA records as to the Veteran's claims.  The Board notes that in June 2015 SSA informed VA that there were no medical records.  Also, there are some SSA records associated with the claims file during the 1990s.  However, given the Veteran's August 2016 report of SSA records, the AOJ should verify that all SSA records available have been obtained.

Additionally, the AOJ should associate any unassociated VA treatment records with the claims file.  The most recent treatment records are dated in May 2015.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For the acquired psychiatric disorder service connection claim, to include depression, schizophrenia, and PTSD, a VA examination is necessary.  The Veteran has claimed that he currently has an acquired psychiatric disorder secondary to his service-connected lumbosacral spine disability.  Furthermore, in a February 2016 acquired psychiatric condition medical questionnaire, a medical provider indicated that the Veteran had back pain and stress in service, which could have triggered his psychosis.  No VA examination has yet been provided.

The Board further notes that since the December 2012 statement of the case as to the psychiatric disorder and the lumbosacral spine disability, additional, pertinent evidence has been associated with the claims file, but has not been reviewed by the AOJ.  The AOJ should consider this evidence and any additional evidence it associates with the record.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

For the claim for an increased rating for the lumbosacral spine disability, the last VA examination occurred in March 2011.  Per a November 2015 statement from the Veteran's physician, the Veteran's disability had worsened.  Furthermore, the last examination was incomplete as it does not describe both active and passive motion and weight-bearing and nonweight bearing.  As such, a current VA examination is necessary, which would also address all necessary clinical findings.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

In regards to the TDIU claim, a June 2015 correspondence from an Assistant VRE Officer indicated that the Veteran had received vocational rehabilitation towards obtaining and maintaining employment.  Records regarding any vocational rehabilitation should be obtained and associated with the claims file.  Also, the TDIU claim is inextricably intertwined with the other issues on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran with a SOC regarding the issues of entitlement to service connection for right and left knee conditions, migraine headaches, erectile dysfunction, insomnia, right and left foot conditions, right and left gait conditions, an upper back condition, a neck condition, and new and material evidence for severe stomach problems.  

2.  (a) The AOJ should verify whether there are any outstanding SSA records, and obtain such records if they exist.  If no such records exist, the AOJ should indicate that fact in the claims file.

(b) The AOJ should obtain all unassociated VA treatment records, including those dated from May 2015 to the present.  

(c)  The AOJ should obtain the Veteran's VA vocational rehabilitation records.  

3.  Arrange for the Veteran to undergo a VA lumbar spine examination to determine his current level of disability.

4.  Arrange for the Veteran to undergo a VA psychiatric examination.  The claims file should be made available for review.

The examiner should address the following:

(a) Does the Veteran meet the criteria for any psychiatric disorder? If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(d) For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service?

(e)  For EACH diagnosed psychosis, is it at least as likely as not (probability of at least 50 percent) that any such psychoses developed within one year of the Veteran's August 1988 separation from service?

(f) For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that it was caused OR aggravated by a service-connected disability, to include the lumbosacral spine disability? 

A rationale is required for any opinion given.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


